IN THE SUPREME COURT OF PENNSYLVANIA




                                         : No. 489
IN RE:
                                         :
                                         : CRIMINAL PROCEDURAL RULES
APPOINTMENT TO CRIMINAL
                                         : DOCKET
PROCEDURAL RULES COMMITTEE
                                         :
                                         :




                                      ORDER


PER CURIAM


         AND NOW, this 25th day of May, 2017, Elliot C. Howsie, Esquire, Allegheny

County, is hereby appointed as a member of the Criminal Procedural Rules Committee

for a term of three years, commencing June 1, 2017.